         Case 1:20-cv-00749-PAE-SLC Document 37 Filed 10/06/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LEON G. TSINBERG,

                               Plaintiff,

         -v-
                                                          CIVIL ACTION NO.: 20 Civ. 749 (PAE) (SLC)
CITY OF NEW YORK,
                                                                            ORDER
                               Defendant.

SARAH L. CAVE, United States Magistrate Judge.

         The Court has reviewed the parties’ Letter-Motions concerning discovery. (ECF Nos. 34,

36). Defendant City of New York has indicated that it contemplates filing a Motion to Stay

Discovery pending the Court’s ruling on the Motion to Dismiss (ECF No. 25). Plaintiff’s request

for a pretrial conference is DENIED without prejudice. Defendant may proceed to file its motion

to stay, which the Court will consider in due course.

         The Clerk of Court is respectfully directed to mail this order to Plaintiff at the address

below.


Dated:          New York, New York
                October 6, 2020

                                                        SO ORDERED



                                                        _________________________
                                                        SARAH L. CAVE
                                                        United States Magistrate Judge

Mail to:        Leon G. Tsinberg
                521 East 3rd Street
                Mount Vernon, New York 10553
